United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 CHINA AOXING PHARMACEUTICAL COMPANY, INC. (Name of Small Business Issuer in its Charter) Florida 65-0636168 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 40 Wall Street, 28thFloor, New York, NY 10006 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 512-5662 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months (or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company_X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo_X_ APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 14, 2008 Common Stock: 82,699,555 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2008 June 30, 2008 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 1,299,275 $ 1,565,513 Accounts receivable 2,802,649 2,536,047 Inventories 678,765 848,959 Prepaid expenses and sundry current assets 410,748 303,208 TOTAL CURRENT ASSETS 5,191,437 5,253,727 LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation 30,056,983 30,331,143 Goodwill 18,902,282 18,904,845 Other intangible assets 1,634,099 1,635,375 TOTAL LONG-TERM ASSETS 50,593,364 50,871,363 TOTAL ASSETS $ 55,784,801 $ 56,125,090 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ 3,648,720 $ 2,042,600 Accounts payable 3,600,336 3,544,795 Current portion of loan payable – other 160,840 380,070 Loan from stockholders 112,051 112,068 Accrued expenses and taxes payable 3,449,153 4,851,314 Current portion of notes payable – bank 5,836,000 7,545,239 TOTAL CURRENT LIABILITIES 16,807,100 18,476,086 LONG-TERM DEBT – BANK 249,271 - –STOCKHOLDER 4,098,035 4,098,687 –OTHER 3,499,131 3,127,643 CONVERTIBLE DEBENTURES 889,392 1,098,362 MINORITY INTEREST 79,830 24,598 WARRANT AND DERIVATIVE LIABILITIES 3,848,357 4,161,678 STOCKHOLDERS’ EQUITY: Common stock, par value $0.001 100,000,000 shares authorized 81,564,555 and 81,089,911 shares issued and outstanding 81,565 81,090 Preferred stock, par value $0.001 300,000 shares authorized 277,018 shares issued and outstanding 277 277 Additional paid-in capital 37,272,662 36,749,956 Accumulated deficit (11,688,059 ) (12,314,178 ) Other comprehensive income 647,240 620,891 TOTAL STOCKHOLDERS’ EQUITY 26,313,685 25,138,036 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 55,784,801 $ 56,125,090 See notes to financial statements CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Three Months Ended September 30, 2008 2007 (Unaudited) (Restated) SALES $ 3,598,065 $ 1,380,294 COST OF SALES 1,937,345 625,653 GROSS PROFIT 1,660,720 754,641 OPERATING EXPENSES: Research and development 266,329 57,262 General and administrative 1,192,892 538,290 Selling expense 631,018 276,813 Depreciation and amortization 144,458 118,812 TOTAL OPERATING EXPENSES 2,234,697 991,177 LOSS FROM OPERATIONS (573,977 ) (236,536 ) OTHER INCOME (EXPENSES): Interest expense (475,494 ) (695,561 ) Change in fair value of warrant and derivative liabilities 147,727 2,675,652 Gain on foreign currency transaction 203,037 - Forgiveness of debt 1,459,751 - INCOME BEFORE MINORITY INTEREST AND INCOME TAXES 761,044 1,743,555 MINORITY INTEREST IN (INCOME) LOSSES OF SUBSIDIARY (55,232 ) 18,606 INCOME BEFORE INCOME TAXES 705,812 1,762,161 INCOME TAXES 79,693 - NET INCOME 626,119 1,762,161 OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment 26,349 44,288 COMPREHENSIVE INCOME $ 652,468 $ 1,806,449 Basic and diluted earnings (loss) per common share $ 0.008 $ 0.04 Weighted average number of shares outstanding 81,205,779 40,098,373 See notes to financial statements CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended September 30, 2008 2007 (Unaudited) (Restated) OPERATING ACTIVITIES: Net income (loss) $ 626,119 $ 1,762,161 Adjustments to reconcile net loss to netcash used in operating activities: Depreciation and amortization 311,599 177,072 Forgiveness of debt (1,459,751 ) - Non-cash interest expense related to convertible debentures and warrants 81,030 436,258 Stock issued for services - 179,932 Change in fair value of warrants and derivative liabilities (147,727 ) (2,675,652 ) Minority interest 55,232 (18,606 ) Changes in operating assets and liabilities: Accounts receivable (267,123 ) (41,757 ) Inventories 170,019 (98,856 ) Prepaid expenses and sundry current assets (107,574 ) (81,737 ) Accounts payable 56,269 (270,300 ) Accrued expenses, taxes and sundry current liabilities 61,415 331,933 NET CASH USED IN OPERATING ACTIVITIES (620,492 ) (299,552 ) INVESTING ACTIVITIES: Acquisition of property and equipment, net (55,975 ) (9,915 ) NET CASH USED IN INVESTING ACTIVITIES (55,975 ) (9,915 ) FINANCING ACTIVITIES: Repayment of bank borrowings (1,458,417 ) - Other borrowings 1,759,460 67,284 Loans from stockholders - (463,378 ) Sale of convertible debentures - 160,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 301,043 (236,094 ) EFFECT OF EXCHANGE RATE ON CASH 109,486 65,155 DECREASE IN CASH (265,938 ) (480,406 ) CASH – BEGINNING OF PERIOD 1,565,213 1,511,127 CASH – END OF PERIOD $ 1,299,275 $ 1,030,721 Non-cash financing activities: Conversion of convertible debentures $ 290,000 $ 360,000 Common stock issued as payment for accrued interest $ 25,570 $ 25,829 See notes to financial statements CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 1BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X relating to smaller reporting companies.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three periods ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending June 30, 2009. The balance sheet at June 30, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. Use of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of net revenue and expenses during each reporting period.Actual results could differ from those estimates. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended June 30, 2008 filed on October 14, 2008. 2BUSINESS DESCRIPTION AND BASIS OF CONSOLIDATION China Aoxing Pharmaceutical Co., Inc. (“the Company”), through its subsidiaries, is a vertically integrated pharmaceutical company specializing in research, development, manufacturing and marketing of a variety of narcotics and pain management pharmaceutical products in generic and innovative formulations.The Company has two operating subsidiaries: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”), which at September 30, 2008 is 95% owned by the Company, and Shijazhuang Lerentang Pharmaceutical Company, Ltd. (“LRT”), which is 100% owned by Hebei.Both subsidiaries were organized under the laws of the People’s Republic of China (“PRC”). Since 2002, Hebei has been engaged in developing its analgesic products, building its facilities and obtaining the requisite licenses from the Chinese Government.LRT manufactures a line of pain management drugs in pills, tablets, capsules, oral solutions and other formulations The consolidated financial statements include the accounts of the Company and all of its subsidiaries. At September 30, 2008 the Company owned 95% of Hebei, which owned 100% of LRT.The consolidated accounts include 100% of the assets and liabilities of Hebei and the ownership interest of minority investors are recorded as minority interest.All significant inter-company accounts and transactions have been eliminated.These financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The Company’s functional currency is the Chinese Renminbi (RMB); however, the accompanying consolidated financial statements have been translated and presented in United States Dollars (USD). 3RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS During the fiscal year 2008, the Company determined that the manner in which it historically accounted for the conversion feature and embedded put option of certain of its convertible debentures during the fiscal year 2006 through the fiscal year 2007 was not in accordance with SFAS No. 133, as amended, and EITF Issue No. 00-19.The Company determined that the conversion feature was an embedded derivative instrument pursuant to SFAS No. 133.The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the convertible debenture agreements and at fair value as of each subsequent balance sheet date.Any change in fair value was required to be recorded as non-operating, non-cash income or expense at each balance sheet date.If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company was required to record a non-operating, non-cash charge.If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company was required to record non-operating, non-cash income.Accordingly, in connection with the restatement adjustments, the Company has approximately reflected the non-operating, non-cash income or expense resulting from the changes in fair value.The Company had previously not recorded the embedded derivative instruments as liabilities and did not record the related changes in fair value. The following tables represent a summary of the effects of the restatement adjustments on the Company’s consolidated statements of operations and cash flows for the three months ended September 30, 2007. Statement of Operations Previously Reported Adjustments As Restated Three months ended September 30, 2007 Interest expense $ 259,303 $ 436,258 $ 695,561 Amortization of deferred interest $ 519,915 $ (519,915 ) $ - Gain in fair value change on derivativeliabilities $ - $ 2,675,652 $ 2,675,652 Minority interest $ - $ 18,606 $ 18,606 Income (loss) before minority interest $ (1,015,754 ) $ (2,759,309 ) $ 1,743,555 Net income (loss) $ (1,015,754 ) $ 2,777,915 $ 1,762,161 Basic and diluted earnings per share $ (0.03 ) $ 0.07 $ 0.04 Statement of Cash Flows Previously Reported Adjustments As Restated Year ended June 30, 2007 Net income (loss) $ (1,015,754 ) $ 2,759,309 $ 1,762,161 Amortization of deferred interest $ 519,915 $ (519,915 ) $ - Non-cash interest expense related to convertible debentures and warrants $ - $ 436,258 $ 436,258 Minority interest $ - $ (18,606 ) $ (18,606 ) Change in fair value of warrant andderivative liabilities $ - $ (2,675,652 ) $ (2,675,652 ) 4ACQUISITION OF LRT On April 16, 2008, Hebei acquired 100% of the registered capital of LRT for approximately 85 million RMB including related expenses (approximately $12.4 million) and 8 million shares of common stock valued at $10,480,000.The Company paid the cash portion of the purchase price with funds received from its simultaneous sale of common stock to American Oriental Bioengineering, Inc. 5DERIVATIVE FINANCIAL INSTRUMENTS The Company’s derivative financial instruments consist of embedded derivatives related to the convertible debentures (see Note 13). These embedded derivatives include conversion options. The Company determined that the features were embedded derivative instruments pursuant to Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, and Emerging Issues Task Force (“EITF”) Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.” The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the debt agreements and at fair value as of each subsequent balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date. If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge. If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company recorded non-operating, non-cash income. During the three months ended September 30, 2008 and 2007, the Company recognized other income of approximately $148,000 and $2,675,000, respectively, relating to recording the warrant and derivative liabilities at fair value.At September 30, 2008 and June 30, 2008 there were approximately $3,848,000 and $4,161,000, respectively, of warrant and derivative liabilities, as the related debt instruments were not settled. The Company’s derivative instruments were valued using the Black-Scholes option pricing model, using the following assumptions during the three months ended September 30, 2008: Estimated dividends None Expected volatility 194% Risk-free interest rate 2.0 – 2.28% Expected term (years) 1.58 – 2.96 6GOING CONCERN As noted in the accompanying financial statements, at September 30, 2008 the Company has a deficiency in working capital of $11,615,663.The uncertainties caused by this condition raise substantial doubt as to the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company is exploring various alternatives to improve its financial position and continue to meet its obligations. Management is focusing on improving its operations and seeking additional debt and/or equity financing. There can be no assurance that any of these efforts will be fruitful. 7NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements”.This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The standard applies under other accounting pronouncements that require or permit fair value measurements with certain exceptions, SFAS 157 was effective for the Company as of January 1, 2008.The adoption of SFAS 157 did not have a material effect on the Company’s financial position or results of operations. In December 2007, the FASB issued a revision of SFAS No. 141, Business Combinations (“SFAS 141(R).This accounting standard requires an acquirer to recognize and measure the assets acquired, liabilities assumed, and any non-controlling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exception.In addition, SFAS 141(R) requires that acquisition-related costs will be generally expensed as incurred.SFAS 141(R) also expands the disclosure requirements for business combinations.SFAS 141(R) will be effective for the Company prospectively on July 1, 2009. 8SHORT-TERM BORROWINGS Short-term borrowings consist of the following at September 30, 2008: Non-interest bearing note payable to a local government, due three months after the Company is listed on the NASDAQ $ 291,754 Short-term borrowing due to a related party, bearing interest at 8% per annum and due May 26, 2009.Repayment of this loan, including accrued interest, can be paid in cash or converted to common stock.Any amounts due on May 26, 2009 that have not been converted to common stock will be paid in cash. 3,356,966 $ 3,648,720 9LOANS PAYABLE – OTHER Loans payable – other consist of the following: Loans from unrelated third parties maturing on various dates through June 30, 2009 and bearing interest at an average rate of 10% $ 160,840 Loan payable bearing interest at 10% per annum and maturing on December 31, 2009 3,499,131 3,659,971 Less current portion 160,840 $ 3,499,131 10LOAN FROM STOCKHOLDER Loan from stockholder consists of the following: Loan payable bearing interest at 10% per annum and maturing on December 13, 2011. $ 4,098,035 Loans maturing on various dates through June 30, 2009, bearing interest at an average rate of 10% 112,051 4,210,086 Less current portion 112,051 $ 4,098,035 11 NOTE PAYABLE – BANK Note payable – bank bears interest at 5.58% , is due December 31, 2008, is collateralized by a first security interest in substantially all assets of the Company and guaranteed by a vendor of the Company. On August 27, 2008, the Company entered into an agreement with the Bank of China (“BC”) to renegotiate the terms of this loan. According to this agreement, the loan matures as follows: December 31, 2008 $ 2,918,000 June 30, 2009 2,918,000 December 31, 2009 249,271 $ 6,085,271 12MINORITY INTEREST As of June 30, 2007 the Company owned 60% of the issued and outstanding common stock of Hebei. On May 1, 2008 the Company acquired an additional 35% interest for $3,420,000.In accordance with FASB Statement 141, the Company has accounted for the additional investment under the purchase method of accounting, resulting in goodwill of $2,790,236.The purchase price allocation is preliminary and a final determination of required purchase accounting adjustments will be made upon the Company receiving a valuation of the assets acquired and liabilities assumed. 13 CONVERTIBLE DEBENTURES Convertible debentures outstanding as of September 30, 2008, are as follows: Convertible debentures issued 3,289,000 Less amounts converted to common stock (2,116,000 ) 1,173,000 Less debt discount 283,608 Balance – September 30, 2008 889,392 The terms of the convertible debentures include certain features that are considered embedded derivative financial instruments, such as a conversion feature which provides for the conversion of the debentures into shares of the Company’s common stock at a rate which is variable. Because the debentures are not conventional convertible debt, the Company is required to record the derivative financial instruments and the warrants issued in connection with the convertible debentures at their fair values as of the issuance date of each of the debentures. The initial fair values assigned to the embedded derivatives related to convertible debentures issued during the three months ended September 30, 2008 and 2007 were $0 and $51,652. The Company recorded the fair value of the derivative instruments and warrants as a debt discount which will be amortized to interest expense over the term of the convertible debentures. During the three months ended September 30, 2008 and 2007, the Company recorded interest expense of $81,030 and $256,258, respectively, related to the amortization of the debt discount. If the total fair value of the derivative instruments and warrants was in excess of the proceeds received on the convertible debentures, the Company recorded the excess as additional interest expense. The Company recorded additional interest expense of $0 and $180,000 during the three months ended September 30, 2008 and 2007, respectively, related to the fair values of derivative instruments and warrants in excess of proceeds received. 14WARRANTS The following table summarizes the information relating to the warrants issued in connection with the sale of securities referred to in Note 13 above: Number Outstanding Weighted Average September 30, Remaining Contractual Exercise Price 2008 2007 Life (Years) $2.50 1,058,000 1,058,000 2.96 3.50 1,058,000 1,058,000 2.96 4.50 1,058,000 1,058,000 2.96 5.50 1,058,000 1,058,000 2.96 2.00 493,733 423,200 2.96 4,725,733 4,655,200 15VULNERABILITY DUE TO OPERATIONS IN PRC The Company’s operations may be adversely affected by significant political, economic and social uncertainties in the PRC.Although the PRC government has been pursuing economic reform policies for more than twenty years, no assurance can be given that the PRC government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political disruption or unforeseen circumstances affecting the PRCs political, economic and social conditions.There is also no guarantee that the PRC government’s pursuit of economic reforms will be consistent or effective. Substantially all of the Company’s businesses are transacted in RMB, which is not freely convertible.The People’s Bank of China or other banks are authorized to buy and sell foreign currencies at the exchange rates quoted by the People’s Bank of China.Approval of foreign currency payments by the People’s Bank of China or other institutions requires submitting a payment application form together with suppliers’ invoices, shipping documents and signed contracts. Since the Company has its primary operations in the PRC, the majority of its revenues will be settled in RMB, not U.S. Dollars. Due to certain restrictions on currency exchanges that exist in the PRC, the Company’s ability to use revenue generated in RMB to pay any dividend payments to its shareholders outside of China may be limited. The Company’s business depends on maintaining licenses of its current products from the China State Food and Drug Administration.Obtaining licenses for additional products can be expensive and is usually time consuming.Failure to obtain the necessary licenses when needed can cause the Company’s business plan to be delayed.If the delays prevent the Company from generating positive cash flow or introducing a significant number of products, there will be a material adverse effect on the Company. In September 2006, PRC changed the laws regarding transfer of equity in PRC companies in exchange for equity in non-PRC companies.Approvals and registrations for such transfers are required and penalties may be imposed if the requirements are not met. Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk are primarily cash and cash equivalents. 16 SUBSEQUENT EVENT In October 2008 the company issued 1,135,000 shares of its common stock valued at $1,089,600 to member of its board of directors and management as compensation. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS PRELIMINARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “China Aoxing believes,” “management believes” and similar language. The forward-looking statements are based on the current expectations of China Aoxing and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under “Management’s Discussion” in this report.
